COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-12-00418-CV


In the Interest of E.A., Jr., A Child      §   From the 323rd District Court

                                           §   of Tarrant County (323-92976J-10)

                                           §   March 28, 2013

                                           §   Opinion by Justice Dauphinot



                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We modify the trial court’s

judgment to delete finding number 9.1. It is ordered that the judgment of the trial

court is affirmed as modified.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By_________________________________
                                          Justice Lee Ann Dauphinot